DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13, 15-33, and 35-38 are presented for examination.
Claims 14 and 34 have been canceled.
Claims 39-62 have been withdrawn.
Responsive to communication filed on 6 April 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 April 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 6, 11-12, 15, 18, 21-22, 26-27, 33, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran (US 2009/0049453) and further in view of Hovis (US 2020/0409450) and further in view of Wouhaybi et al. (US 2020/0310394).

Regarding claim 1, Baran teaches: A method of implementing a modular control system architecture, the method comprising: 
deploying a plurality of containerized, independently-executable control system services (¶ 2, “Virtual machines can be in the form of virtual machine guests, logical partitions (LPARs), or other isolation techniques. A shared computer system may also employ other containers executing discrete and unrelated tasks”) configured to execute different functions associated with a process control system that implements a physical process (¶ 2, “one virtual machine can execute a heavy workload”), each of the plurality of control system services providing a respective interface that defines interactivity with other control system services (¶ 19, “each virtual machine 112 can relay the message to the user systems 104 that are in communication with the virtual machine 112 through a user interface 124”); and 
controlling, monitoring and/or analyzing the physical process, at least in part by exchanging messages between the plurality of control system services via a service message bus (¶ 19, “the hypervisor 110 can send a warning message to the virtual machines 112 through the hypervisor message bus 120, and the virtual machines 112 can, in turn, send the warning message to user systems 104 via the respective user interfaces 124”), the exchanged messages conforming to the respective interfaces of the plurality of control system services (¶ 4, “The method also includes translating the message within the virtual machines into a display-formatted message for in-band display on one or more user systems”).
Baran does not teach, however, Hovis teaches: a virtual machine may execute a control system (¶ 125, “The voltage control system of Example 9, where the one or more software elements comprise at least one among an application, game, software container, virtual machine, software library, and device driver”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of a virtual machine may execute a control system, as taught by Hovis, in the same way to virtual machines, as taught by Baran. Both inventions are in the field of executing a plurality of VMs, and combining them would have predictably resulted in “controlling voltage regulation circuitry to adjust a present level of the supply voltage for the integrated circuit device in accordance with the target level”, as indicated by Hovis (¶ 3).
Baran and Hovis do not teach, however, Wouhaybi et al. teaches: a virtual machine may execute a control system (¶ 71, “such architectures and instances may include virtualized control server systems, which implement features of an edge control device and a control messages bus within a control or monitoring system”) that implements a physical process in a field environment of a process plant (¶ 87, “targeting industries such as Food and Beverage, Mining and Metals, Oil and Gas, Petrochemical, Pharmaceutical, Pulp and Paper. and Utilities … the present configuration and functionality of a SDIS and the accompanying subsystems may be utilized in these or other industries”),
wherein the respective interfaces of the plurality of control system services are respective application programming interfaces (APIs), and wherein all interdependencies between the plurality of control system services are marginalized to the respective APIs of the plurality of control system services (¶ 213, “The two modules each use an Orchestration API (1640A. 1640B, respectively) to receive configuration parameters from the orchestration engine 1610A. For example, if module 1 1620A is an http client and module 2 1630 is an http server, module 1 1620A may receive the endpoint information that this module needs to communicate with module 2 1630, such as an IP address and port number. In some cases, the port number that module 2 1630 should bind to is provided to module 2 1630 by the orchestration engine 1610A, while in other cases, module 2 1630 may provide communication information to the orchestration engine after it binds. In either case, an API (e.g., APIs 1640A, 1640B) is used by the two modules to establish communication parameters and become connected.”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of a virtual machine may execute a control system that implements a physical process in a field environment of a process plant, wherein the respective interfaces of the plurality of control system services are respective application programming interfaces (APIs), and wherein all interdependencies between the plurality of control system services are marginalized to the respective APIs of the plurality of control system services, as taught by Wouhaybi et al., in the same way to virtual machines, as taught by Baran and Hovis. Both inventions are in the field of executing a plurality of VMs, and combining them would have predictably resulted in solving the complexity of managing Internet of Things devices that are physically heterogeneous, as indicated by Wouhaybi et al. (¶¶ 5-6).

Regarding claim 2, Hovis teaches: deploying the plurality of control system services includes deploying each of the plurality of control system services as an instance of a Docker image (¶ 19, “In some examples, these software elements can include virtualized software elements such as virtual machines, virtual nodes, application containers, Dockers, and other software elements”).

Regarding claim 6, Hovis teaches: deploying the plurality of control system services includes deploying each of the plurality of control system services as a virtual machine (¶ 125, “The voltage control system of Example 9, where the one or more software elements comprise at least one among an application, game, software container, virtual machine, software library, and device driver”).

Regarding claim 11, Baran teaches: exchanging the messages between the plurality of control system services via the service message bus includes exchanging the messages using a service message router of the process control system (¶ 23, “At block 204, the hypervisor 110 transmits a message to the virtual machines 112 using the hypervisor message bus 120”).

Regarding claim 12, Baran teaches: exchanging additional messages between (i) at least one of the plurality of control system services and (ii) at least one control system service deployed in another process control system (¶ 21, “a trusted user can use the communication link between the user systems 104, the virtual machines 112, and the hypervisor 110, for communicating messages to other users”), wherein exchanging the additional messages includes exchanging the additional messages using the service message router of the process control system and a service message router of the other process control system (¶ 23, “At block 204, the hypervisor 110 transmits a message to the virtual machines 112 using the hypervisor message bus 120”).

Regarding claim 15, Baran teaches: the process control system includes a plurality of physical devices (¶ 13, “The system 100 of FIG. 1 includes a host system 102 in communication with user systems 104 over a network 106”); and deploying the plurality of control system services includes, for each service of the plurality of control system services, creating an instance of an image corresponding to the service at a respective one of the plurality of physical devices (¶ 12, “the shared computer system could have a Linux.RTM. virtual machine and a z/OS.RTM. virtual machine instance active simultaneously, with each virtual machine handling multiple users and supporting a variety of text-based interfaces or graphical user interfaces (GUIs)”).

Regarding claim 18, Baran teaches: deploying the plurality of control system services includes: creating a plurality of instances corresponding to a first service of the plurality of control system services at respective devices of the plurality of physical devices (¶ 2, “In such a collaborative shared-physical-resource environment, testing and workloads can be disrupted in non-obvious ways during development on a shared computer system. For example, one virtual machine can execute a heavy workload that impacts performance in another virtual machine instance”).

Regarding claim 21, Baran teaches: exchanging the messages between the plurality of control system services via the service message bus includes exchanging the messages via one or more communication networks associated with one or more respective communication protocols, and wherein the messages conform to a service-based control protocol that is independent of the one or more respective communication protocols (¶ 17, “The communication of messages between the hypervisor 110 and the virtual machines 112 can conform to various protocols known in the art or can employ a customized message exchange protocol”).

Regarding claim 22, Hovis teaches: the one or more communication networks include a wireless communication network (¶ 14, “The network 106 can include wireless, wired, and/or fiber optic links”).

Claim(s) 26-27, 33, and 36 correspond(s) to claim(s) 1, 11, and 22, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran, Hovis, and Wouhaybi et al., as applied above, and further in view of Kommula (US 2021/0195806).

Regarding claim 3, Baran, Hovis, and Wouhaybi et al. do not teach, however, Kommula teaches: deploying the plurality of control system services includes deploying each of the plurality of control system services as an instance of an LXD image (¶ 105, “Example OS virtualization environments include Linux Containers LXC and LXD, the DOCKER.TM. container platform, the OPENVZ.TM. container platform, etc”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of deploying the plurality of control system services includes deploying each of the plurality of control system services as an instance of an LXD image, as taught by Kommula, in the same way to the deploying a plurality of VMs, as taught by Baran, Hovis, and Wouhaybi et al.. Both inventions are in the field of deploying containerized software applications, and combining them would have predictably resulted in “providing ready access to the hardware resources required to run an application”, as indicated by Kommula (¶ 3).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran, Hovis, and Wouhaybi et al., as applied above, and further in view of Wang (US 2021/0250388).

Regarding claim 4, Baran, Hovis, and Wouhaybi et al. do not teach, however, Wang teaches: deploying the plurality of control system services includes deploying each of the plurality of control system services as a Windows container (¶ 9, “Each real-time duplex communication service instance 104 may comprise an operating system-level virtualization container, such as a Linux container or Windows container, or may comprise a virtual machine instance”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of deploying the plurality of control system services includes deploying each of the plurality of control system services as a Windows container, as taught by Wang, in the same way to the deploying a plurality of VMs, as taught by Baran, Hovis, and Wouhaybi et al.. Both inventions are in the field of deploying containerized software applications, and combining them would have predictably resulted in “providing ready access to the hardware resources required to run an application”, as indicated by Wang (¶ 3).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran, Hovis, and Wouhaybi et al., as applied above, and further in view of Guan (US 2020/0204463).

Regarding claim 5, Baran, Hovis, and Wouhaybi et al. do not teach, however, Guan teaches: deploying the plurality of control system services includes deploying each of the plurality of control system services as a BSD jail or a chroot jail (¶ 69, “The isolated user-space instances may be implemented using any suitable OS-level virtualization technology such as Docker.RTM. containers, Kubernetes.RTM. containers, Solaris.RTM. containers and/or zones, OpenVZ.RTM. virtual private servers, DragonFly BSD.RTM. virtual kernels and/or jails, chroot jails, sandboxes, and/or the like.”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of deploying the plurality of control system services includes deploying each of the plurality of control system services as a BSD jail or a chroot jail, as taught by Guan, in the same way to the deploying the plurality of control system services, as taught by Baran, Hovis, and Wouhaybi et al.. Both inventions are in the field of deploying containerized software applications, and combining them would have predictably resulted in “providing policy enforcement as a service”, as indicated by Guan (¶ 3).

Claim(s) 28 correspond(s) to claim(s) 5, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 7-10 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran, Hovis, and Wouhaybi et al., as applied above, and further in view of Shi (US 8,539,061).

Regarding claim 7, Baran, Hovis, and Wouhaybi et al. do not teach, however, Shi teaches: implementing a centralized discovery procedure, at least in part by: maintaining, by at least one physical device of the process control system, a registry that records each control system service added to the process control system (claim 1, “a web service registry that, based on a knowledge base comprising a plurality of knowledge base models, registers and discovers a plurality of web services”); and notifying, by the at least one physical device, each of the plurality of control system services when a new control system service is added to the registry (claim 1, “the new knowledge base model comprising a new semantic specification and a new syntactic specification, wherein the interface presents the service provider with the new knowledge base model upon updating the knowledge base”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of implementing a centralized discovery procedure, at least in part by: maintaining, by at least one physical device of the process control system, a registry that records each control system service added to the process control system; and notifying, by the at least one physical device, each of the plurality of control system services when a new control system service is added to the registry, as taught by Shi, in the same way to the method of claim 1, as taught by Baran, Hovis, and Wouhaybi et al.. Both inventions are in the field of deploying containerized software applications, and combining them would have predictably resulted in providing “interactive web service architectures and web service registry systems”, as indicated by Shi (col. 1:14-16).

Regarding claim 8, Baran, Hovis, and Wouhaybi et al. do not teach, however, Shi teaches: implementing a decentralized discovery procedure, at least in part by: for each service of the plurality of control system services, notifying, by a respective physical device that hosts the service, all other services of the plurality of control system services that the service is available (abstract, “The plurality of web services can be published to the web service registry for effective dynamic discovery and invocation of the web services”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of implementing a decentralized discovery procedure, at least in part by: for each service of the plurality of control system services, notifying, by a respective physical device that hosts the service, all other services of the plurality of control system services that the service is available, as taught by Shi, in the same way to the method of claim 1, as taught by Baran, Hovis, and Wouhaybi et al.. Both inventions are in the field of deploying containerized software applications, and combining them would have predictably resulted in providing “interactive web service architectures and web service registry systems”, as indicated by Shi (col. 1:14-16).

Regarding claim 9, Baran, Hovis, and Wouhaybi et al. do not teach, however, Shi teaches: each service of the plurality of control system services is associated with a different database containing information specific to the service (col. 6:44-51, “The control system 170 can process an incoming request sent to the web service registry 110 to determine whether the request is for service discovery, for service publication or registration, or to create a new service category and knowledgebase model 162”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of each service of the plurality of control system services is associated with a different database containing information specific to the service, as taught by Shi, in the same way to the plurality of control system services, as taught by Baran, Hovis, and Wouhaybi et al.. Both inventions are in the field of deploying containerized software applications, and combining them would have predictably resulted in providing “interactive web service architectures and web service registry systems”, as indicated by Shi (col. 1:14-16).

Regarding claim 10, Baran, Hovis, and Wouhaybi et al. do not teach, however, Shi teaches: deploying the plurality of control system services includes deploying a database service that provides other control system services with access to a shared database (col. 6:44-51, “The control system 170 can process an incoming request sent to the web service registry 110 to determine whether the request is for service discovery, for service publication or registration, or to create a new service category and knowledgebase model 162”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of deploying the plurality of control system services includes deploying a database service that provides other control system services with access to a shared database, as taught by Shi, in the same way to the deploying the plurality of control system services, as taught by Baran, Hovis, and Wouhaybi et al.. Both inventions are in the field of deploying containerized software applications, and combining them would have predictably resulted in providing “interactive web service architectures and web service registry systems”, as indicated by Shi (col. 1:14-16).

Claim(s) 29-32 correspond(s) to claim(s) 7-10, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran, Hovis, and Wouhaybi et al., as applied above, and further in view of Chawki (US 2021/0168071).

Regarding claim 13, Baran, Hovis, and Wouhaybi et al. do not teach, however, Chawki teaches: deploying the plurality of control system services includes encapsulating a first service of the plurality of control system services within a second service of the plurality of control system services, at least in part by creating an instance of the service message router within the second service (¶ 50, “means for generating, from a set of rules, called a model M, describing an enforcement rules policy in a virtualized communications network comprising virtualized functions called service functions SF, an encapsulation header comprising a context relating to the model M and to at least one policy enforcement local context associated with at least one of the service functions SFi; [0052] means of forwarding of the local context to the service function SFi; [0053] means of forwarding of the encapsulation header to at least one packet router, called a classifier (SCL).”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of deploying the plurality of control system services includes encapsulating a first service of the plurality of control system services within a second service of the plurality of control system services, at least in part by creating an instance of the service message router within the second service, as taught by Chawki, in the same way to the deploying a plurality of VMs, as taught by Baran, Hovis, and Wouhaybi et al.. Both inventions are in the field of managing virtualized communication networks, and combining them would have predictably resulted in providing “management of an enforcement rules policy via virtualized software functions in an SDN (Software-Defined Networking) architecture”, as indicated by Chawki (¶ 2).

Claim(s) 16-17 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran, Hovis, and Wouhaybi et al., as applied above, and further in view of Thyagarajan (US 2019/0079804).

Regarding claim 16, Baran, Hovis, and Wouhaybi et al. do not teach, however, Thyagarajan teaches: each physical device hosting one of the plurality of control system services implements a respective service host entity that manages redundancy lifecycle of the control system service hosted by the physical device (¶ 34, “At the virtual machine (VM) layer, the services may include migration and load balancing wherein resource utilization and traffic monitoring may be performed. At the virtual function (VF) level, the services may include local or geo -redundancy, migration and life cycle management wherein the VF level provides monitors for session internet protocol (SIP), RTP and other telecommunications protocols”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of each physical device hosting one of the plurality of control system services implements a respective service host entity that manages redundancy lifecycle of the control system service hosted by the physical device, as taught by Thyagarajan, in the same way to the deploying a plurality of VMs, as taught by Baran, Hovis, and Wouhaybi et al.. Both inventions are in the field of managing virtualized communication networks, and combining them would have predictably resulted in providing a system configured to “provide a network operator the capability of adding any third party virtual machine into a carrier network”, as indicated by Thyagarajan (¶ 1).

Regarding claim 17, Baran, Hovis, and Wouhaybi et al. do not teach, however, Thyagarajan teaches: the process control system includes a plurality of physical devices, and wherein the method comprises: migrating a first service of the plurality of control system services from a first device of the plurality of physical devices to a second device of the plurality of control system services, at least in part by creating an instance of an image corresponding to the first service at the second device (¶ 34, “There are multiple layers that may be employed to provide services to customers in a pay-as-you go or subscription NFaaS environment. At the virtual machine (VM) layer, the services may include migration and load balancing wherein resource utilization and traffic monitoring may be performed”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the process control system includes a plurality of physical devices, and wherein the method comprises: migrating a first service of the plurality of control system services from a first device of the plurality of physical devices to a second device of the plurality of control system services, at least in part by creating an instance of an image corresponding to the first service at the second device, as taught by Thyagarajan, in the same way to the deploying a plurality of VMs, as taught by Baran, Hovis, and Wouhaybi et al.. Both inventions are in the field of managing virtualized communication networks, and combining them would have predictably resulted in providing a system configured to “provide a network operator the capability of adding any third party virtual machine into a carrier network”, as indicated by Thyagarajan (¶ 1).

Claim(s) 35 correspond(s) to claim(s) 16, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran, Hovis, and Wouhaybi et al., as applied above, and further in view of Fridakis (US 10,140,453).

Regarding claim 19, Baran, Hovis, and Wouhaybi et al. do not teach, however, Fridakis teaches: controlling, monitoring and/or analyzing the physical process includes: implementing, collectively by the respective devices, the first service in parallel, in a load-balanced manner (col. 10:1-13, “Computation services 404 may include, for example, a virtual computing service 404A (e.g., a service from which access to various types of general-purpose virtual machines can be obtained), a distributed /parallel computing service 404B (with specialized hardware/software components designed for high degrees of parallelism), an automated workload-based provisioning service 404C that can be used to gracefully scale up or scale down applications, and a load balancing service 404D to distribute workloads among groups of computational resources”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of each physical device hosting one of the plurality of control system services implements a respective service host entity that manages redundancy lifecycle of the control system service hosted by the physical device, as taught by Fridakis, in the same way to the controlling, monitoring, and/or analyzing, as taught by Baran, Hovis, and Wouhaybi et al.. Both inventions are in the field of managing virtualized communication networks, and combining them would have predictably resulted in providing a system configured to “utilize numerous physical and/or virtualized servers spread among several data centers of a provider network, and may serve customers in many different geographical locations”, as indicated by Fridakis (col. 1:7-20).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran, Hovis, and Wouhaybi et al., as applied above, and further in view of Avagyan (US 2021/0004275).

Regarding claim 20, Baran, Hovis, and Wouhaybi et al. do not teach, however, Avagyan teaches: implementing the first service at a first device of the respective devices; and in response to a failure of the first device, implementing the first service at a second device of the respective devices (¶ 28, “responsive to a primary VM instance 350P executing a corresponding individual service instance 362 becoming unavailable, the computing device 112 (e.g., data processing hardware) may cause the individual service instance 362 to failover to one of the secondary VM instances 350S in the pool of secondary VM instances 350S so that the individual service instance 362 does not go unavailable for an indefinite period of time”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of implementing the first service at a first device of the respective devices; and in response to a failure of the first device, implementing the first service at a second device of the respective devices, as taught by Avagyan, in the same way to the controlling, monitoring, and/or analyzing, as taught by Baran, Hovis, and Wouhaybi et al.. Both inventions are in the field of managing virtualized communication networks, and combining them would have predictably resulted in providing “availability of service instances on a distributed system”, as indicated by Avagyan (¶ 3).

Claim(s) 23-24 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran, Hovis, and Wouhaybi et al., as applied above, and further in view of Minamizawa (US 2013/0204398).

Regarding claim 23, Baran, Hovis, and Wouhaybi et al. do not teach, however, Minamizawa teaches: the plurality of control system services includes two or more services selected from the group consisting of: a control logic service; a control execution service; a control communication service; and a control configuration service (¶ 331, “An access control device 16 of an access control system 3 according to a sixth exemplary embodiment controls a communication service device 20 which performs communication services via the network 30”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the plurality of control system services includes two or more services selected from the group consisting of: a control logic service; a control execution service; a control communication service; and a control configuration service, as taught by Minamizawa, in the same way to the controlling, monitoring, and/or analyzing, as taught by Baran, Hovis, and Wouhaybi et al.. Both inventions are in the field of managing control system communications, and combining them would have predictably resulted in a system configured to “provide the access control which solves the above-mentioned problem and reduces a burden on the owner or the administrator of the device of access target”, as indicated by Minamizawa (¶ 15).

Regarding claim 24, Baran teaches: an operator console service; an alarm management service; an event management service (¶ 25, “Further technical effects include real time notification of system events or warnings through modifying display output to users of the multiple virtual machines”); a diagnostic service; a remote access service; an edge gateway service; an input/output service; a data historian service; an external and/or peripheral input/output translation service; a key performance indication service; a data monitoring service; a machine learning service; an artificial intelligence (AI) service; a message pass-through service; and a safety logic service.

Claim(s) 37-38 correspond(s) to claim(s) 23-24, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran, Hovis, Wouhaybi et al., Minamizawa, as applied above, and further in view of Braga Ameixieira (US 2018/0063286).

Regarding claim 25, Baran, Hovis, Wouhaybi et al., Minamizawa do not teach, however, Braga Ameixieira teaches: the plurality of control system services includes the control logic service (¶ 47, “communication network enables remote monitoring of drivers' behaviors, behaviors of autonomous vehicles and/or control systems thereof, trucks' positions and engines' status, and then be able to provide real-time notifications to drivers”); and deploying the plurality of control system services includes (i) obtaining an image of the control logic service from a third party via an Internet link, and (ii) creating an instance of the image of the control logic service at a physical device of the process control system (¶ 163, “In the example of FIG. 8, the mobile AP 109 may use DSRC links 106, 108 in a multi-hop path to download a "full system image" provided by fixed AP 105, via mobile AP 107”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the plurality of control system services includes the control logic service; and deploying the plurality of control system services includes (i) obtaining an image of the control logic service from a third party via an Internet link, and (ii) creating an instance of the image of the control logic service at a physical device of the process control system, as taught by Braga Ameixieira, in the same way to the plurality of control system services, as taught by Baran, Hovis, Wouhaybi et al., Minamizawa. Both inventions are in the field of managing control system, and combining them would have predictably resulted “systems and methods for supporting a network of mobile and/or static nodes”, as indicated by Braga Ameixieira (¶ 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nixon et al. (US 2018/0321662) and Miller et al. (US 2018/0173205).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199